

Loan No. 1013159








Exhibit 10.2



SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING LOAN AGREEMENT AND OMNIBUS
AMENDMENT TO LOAN DOCUMENTS
        
        THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
AND OMNIBUS AMENDMENT TO LOAN DOCUMENTS (this “Agreement”) dated as of June 30,
2020, is entered into by and among RPT ANAHEIM HILLS OFFICE PLAZA, LLC, RPT
HERITAGE PARKWAY, LLC, RPT TERRA NOVA PLAZA, LLC, RPT LOUDOUN GATEWAY I, LLC,
RPT ALLIED DRIVE, LLC, RPT PALMETTO LAKES, LLC, RPT HIALEAH I, LLC, and RPT
HIALEAH II, LLC, each a Delaware limited liability company (individually or
collectively, “Borrower,” and with such term meaning “any Borrower,” “each
Borrower,” “a Borrower,” “every Borrower” or “all Borrowers,” as the context
indicates, as determined by Administrative Agent in its reasonable discretion),
each of the financial institutions a signatory hereto together with their
successors and assignees under Section 12.6 of the Loan Agreement (as defined
below) (collectively, the “Lenders”), and Wells Fargo Bank, National Association
(“Administrative Agent”).


RECITALS


A.Pursuant to the terms of that certain Amended and Restated Revolving Loan
Agreement and Omnibus Amendment to Loan Documents, dated as of February 27,
2018, by and between certain Borrowers, Lenders and Administrative Agent (as
amended pursuant to that certain First Amendment to Amended and Restated
Revolving Loan Agreement and Omnibus Amendment to Loan Documents dated as of
November 13, 2019, and as otherwise amended prior to the date hereof and as
joined into by certain other Borrowers, the “Loan Agreement”), Lenders have
agreed to make loans to Borrowers in the original maximum principal amount of
One Hundred Million Dollars ($100,000,000) (the “Loan”). The Loan is evidenced
by that certain Fifth Amended and Restated Promissory Note, dated as of December
31, 2018, made by certain of the Borrowers and payable to the order of Wells
Fargo Bank, National Association, in the maximum principal amount of the Loan
(as amended prior to the date hereof, the “Note”) and is further evidenced and
secured by certain other documents described in the Loan Agreement as Loan
Documents.


B.The Loan Agreement is secured by the Security Deeds (as defined in the Loan
Agreement) (collectively, as amended prior to the date hereof, the “Security
Instruments”).


C.The real property which is the subject of each of the Security Instruments is
referred to hereinafter, collectively, as the “Property”.


D.RREEF Property Trust, Inc., a Maryland corporation (“Guarantor”) has
previously executed and delivered to Administrative Agent that certain Guaranty
Agreement, dated as of March 6, 2015 (as amended prior to the date hereof, the
“Guaranty”).


E.Certain Borrowers and Guarantor (in such capacity, individually and
collectively, “Indemnitor”) have previously executed and delivered to
Administrative Agent that certain Hazardous Materials Indemnity Agreement, dated
as of March 6, 2015 (as amended prior to the date hereof and joined into by
certain other Borrowers, the “Indemnity”).


F.The Note, the Loan Agreement, the Security Instruments, the Guaranty,
Indemnity, this Agreement and the other documents described in the Loan
Agreement as Loan Documents,



--------------------------------------------------------------------------------

Loan No. 1013159‎


together with all modifications, extensions, renewals and amendments thereto
pursuant to the terms hereof or otherwise, are collectively referred to
hereinafter as the “Loan Documents”.


G.By this Agreement, Borrowers, Administrative Agent and Lenders intend to
modify and/or amend certain terms and provisions of the Loan Documents as of the
Effective Date, hereinafter defined.


        NOW, THEREFORE, for valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrowers, Administrative Agent and Lenders
agree, subject to the terms and conditions of this Agreement, as follows:


1. CONDITIONS PRECEDENT. Administrative Agent’s and Lenders’ obligations under
this Agreement are subject to the satisfaction of each and every one of the
following conditions precedent:


1.1 There shall exist no Default, as defined in any of the Loan Documents, or
event, omission or failure of any condition which would constitute a Default
after notice or lapse of time, or both.


1.2 Receipt and approval by Administrative Agent of an executed original of this
Agreement and any and all other documents, instruments, policies and forms of
evidence or other materials which are required pursuant to this Agreement or any
of the other Loan Documents or as otherwise required by Administrative Agent,
each in form and content acceptable to Administrative Agent.


1.3 Reimbursement to Administrative Agent by Borrowers of Administrative Agent’s
and Lenders’ costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby, whether such services are furnished by
Administrative Agent’s employees or agents or by independent contractors,
including, without limitation, reasonable attorneys’ fees, documentation costs
and charges.


1.4 The representations and warranties contained in this Agreement are true and
correct.


1.5 All payments due and owing to Administrative Agent and Lenders under the
Loan Documents have been paid current as of the Effective Date of this
Agreement.


1.6 As of the date hereof, Borrowers are in compliance in all material respects
with all terms, covenants and conditions of the Loan Agreement, including,
without limitation, all financial and reporting covenants and requirements.


2. REPRESENTATIONS AND WARRANTIES. As a material inducement to Administrative
Agent’s and Lenders’ entry into this Agreement, Borrowers represent and warrant
to Administrative Agent and Lenders as of the Effective Date and continuing
thereafter that:


2.1 Formation and Organizational Documents. Each Borrower has previously
delivered to Administrative Agent all of the relevant formation and
organizational documents of such Borrower (and the partners, members, managers
or joint venturers of such Borrower (if any)), and Guarantor (and the partners,
members, managers or joint venturers of all such Guarantors (if any)). Borrowers
hereby certify that: (i) the above documents are all of the relevant formation
and organizational documents of Borrowers and Guarantor; (ii) they
2



--------------------------------------------------------------------------------

Loan No. 1013159‎


remain in full force and effect; and (iii) they have not been amended or
modified since they were previously delivered to Administrative Agent.


2.2 Full Force and Effect. The Note and other Loan Documents, as amended hereby
and by the Note, are in full force and effect without any defense, counterclaim,
right or claim of set-off; all necessary action to authorize the execution and
delivery of this Agreement has been taken; and this Agreement is a modification
of an existing obligation and is not a novation.


2.3 No Default. No Default (as defined in the any of the Loan Documents), breach
or failure of condition has occurred, or would exist with notice or the lapse of
time or both, under any Security Instrument or any of the Loan Documents (as
modified by this Agreement) and that all representations and warranties herein
and in the other Loan Documents are true and correct, except to the extent such
representations and warranties expressly relate solely to an ‎earlier date (in
which case such representations and warranties shall have been true ‎and
accurate on and as of such earlier date) and except for changes in factual
‎circumstances expressly permitted by the Loan Agreement.


2.4 Title to the Property. Since the recordation date of each Security
Instrument, each Borrower has not further encumbered its respective Property,
including, without limitation, by entering into any deed of trust, deed to
secure debt or mortgage, ground lease, and/or any option to purchase or right of
first refusal with respect to any Property.


2.5 Intervening Liens. The lien of each Security Instrument is a first lien on
the property described therein and covered thereby and that this Agreement will
not cause intervening liens to become prior to the lien of any Security
Instrument. If any intervening lien exists or hereafter arises, the applicable
Borrower shall cause the same to be released or subordinated to the lien of the
applicable Security Instrument, without limiting any other right or remedy
available to Administrative Agent. No Borrower has any legal or equitable claim
against any mortgagor, trustor or grantor named in any Security Instrument which
would be prior to the lien of the Security Instrument, or which would entitle
such Borrower to a judgment entitling such Borrower to an equitable lien on all
or any portion of that property prior in lien to any Security Instrument.


3. EFFECTIVE DATE. The effective date of the obligations of Borrowers,
Administrative Agent and Lenders under this Agreement shall be the date set
forth in the first paragraph of this Agreement (the “Effective Date”).


4. MODIFICATION OF LOAN DOCUMENTS. The Loan Documents are hereby supplemented
and modified to incorporate the following, which shall supersede and prevail
over any conflicting provisions of the Loan Documents:


4.1 Minimum Tangible Net Worth Amount. Section 1.1 of the Loan Agreement is
hereby amended by amending and restating the definition of “Minimum Tangible Net
Worth Amount” in its entirety as follows:‎


““Minimum Tangible Net Worth Amount” means an amount greater than or equal to
the sum of: (a) $79,000,000; plus (b) an amount equal to 85% of the aggregate
amount of Net Proceeds from Equity Issuances received by Guarantor since June
30, 2020. Minimum Tangible Net Worth Amount shall be recalculated by
Administrative Agent at
3



--------------------------------------------------------------------------------

Loan No. 1013159‎


the end of each calendar quarter upon receipt of each Compliance Certificate
described in Section 8.12(g) below.”‎ ‎


4.2 Gross Operating Income for Allstate Lease. Notwithstanding any provision of
the Loan Agreement requiring Gross Operating Income to be calculated on a cash
basis, Gross Operating Income shall include all rent that would have been
payable under the Tenant Lease with Allstate Insurance at the Property located
at 9022 Heritage Parkway, Woodridge, Illinois, during the rent abatement periods
granted pursuant to such Tenant Lease in June 2020, July 2020 and August 2020,
and December 2020, January 2021 and February 2021. None of the foregoing shall
be deemed to modify the calculation of Gross Operating Income with respect to
any other Tenant Lease.


4.3 Testing Debt Yield For 2nd Quarter 2020. Notwithstanding any provision of
the Loan Agreement to the contrary, and regardless of what such Testing Debt
Yield would actually be, if calculated, the Testing Debt Yield for Borrower’s
second fiscal quarter of 2020 shall be deemed to be equal to the Testing Debt
Yield for Borrower’s first fiscal quarter of 2020.


5. CURRENT MINIMUM TANGIBLE NET WORTH AMOUNT. Until the delivery to
Administrative Agent of the first Compliance Certificate after the Effective
Date, the Minimum Tangible Net Worth Amount shall be $79,000,000.


6. HAZARDOUS MATERIALS. Without in any way limiting any other provision of this
Agreement, Borrower expressly reaffirms as of the date hereof, and continuing
hereafter: (i) each and every representation and warranty in the Loan Documents
respecting “Hazardous Materials”; and (ii) each and every covenant and indemnity
in the Loan Documents respecting “Hazardous Materials”.


7. WAIVERS. In further consideration of Administrative Agent and Lenders
entering into this Agreement, Borrowers waive, with respect to the Loan any and
all rights to which such Borrower is or may be entitled pursuant to any
antideficiency or similar laws which limit, qualify or reduce Borrowers’
obligations under the Loan Documents.


8. WAIVER OF MARSHALLING RIGHTS. Borrowers waive all rights to have all or part
of any Property covered by a Security Instrument marshalled upon any foreclosure
of such Security Instrument. Administrative Agent shall have the right to sell,
and any court in which foreclosure proceedings may be brought shall have the
right to order a sale of any real property of each or any of said deeds of
trust, deeds to secure debt or mortgages, or any part thereof, as a whole or in
separate parcels, in any order that Administrative Agent may designate.
Borrowers make this waiver for itself, and for all persons and entities claiming
through or under Borrowers, and for persons and entities who may acquire a lien
on all or any part of the real property described in either of said deeds of
trust, deeds to secure debt or mortgages, or on any interest therein.


9. NON-IMPAIRMENT. Except as expressly provided herein, nothing in this
Agreement shall alter or affect any provision, condition, or covenant contained
in any of the Loan Documents or affect or impair any rights, powers, or remedies
of Administrative Agent, it being the intent of the parties hereto that the
provisions of the Loan Documents shall continue in full force and effect except
as expressly modified hereby.


10. MISCELLANEOUS PROVISIONS.
4



--------------------------------------------------------------------------------

Loan No. 1013159‎




10.1 No Waiver. No previous waiver and no failure or delay by Administrative
Agent or Lenders in acting with respect to the terms of the Note or this
Agreement shall constitute a waiver of any breach, default, or failure of
condition under the Note, this Agreement or the obligations secured thereby. A
waiver of any term of the Note, this Agreement or of any of the obligations
secured thereby must be made in writing and shall be limited to the express
written terms of such waiver.


10.2 Severability. If any provision or obligation under this Agreement and the
other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that provision shall be deemed severed
from the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Note or this Agreement or any other Loan Document, or the
right of collectability therefore, are declared to be or become invalid, illegal
or unenforceable, Lenders’ obligations to make advances under the Loan Documents
shall not be enforceable by Borrowers.


10.3 Time. Time is of the essence of each and every term herein.


10.4 Governing Law and Consent to Jurisdiction. This Agreement and any claim,
controversy or dispute arising under or related to this Agreement, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of the State of New York without regard to any
conflicts of law principles, except to the extent preempted by federal laws.
Borrowers and all persons and entities in any manner obligated to Administrative
Agent and/or Lenders under the Loan Documents consent to the jurisdiction of any
federal or state court within the State of New York having proper venue and also
consent to service of process by any means authorized by New York or federal
law.


10.5 Joint and Several Liability. The liability of each Borrower under any of
the Loan Documents shall be joint and several with each other Borrower and the
liability of each Guarantor under any of the Loan Documents shall be joint and
several with each other Guarantor.


10.6 Headings. All article, section or other headings appearing in this
Agreement and any of the other Loan Documents are for convenience of reference
only and shall be disregarded in construing this Agreement and any of the other
Loan Documents.


10.7 Counterparts. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures
5



--------------------------------------------------------------------------------

Loan No. 1013159‎


thereon and thereafter attached to another counterpart identical thereto except
having attached to it additional signature pages.


10.8 Defined Terms. Unless otherwise defined herein, capitalized terms used in
this Agreement shall have the meanings attributed to such terms in the Loan
Agreement.


10.9 Rules of Construction. The word “Borrowers” as used herein shall include
both the named Borrowers and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Note and the other Loan Documents. The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Agreement is executed by more than one person, the term
“Borrowers” shall include all such persons. The words “Administrative Agent” as
used herein shall include Administrative Agent, its successors, assigns and
affiliates. The word “Lenders” as used herein shall include each Lender, its
successors, assigns and affiliates.


10.10 Use of Singular and Plural; Gender. When the identity of the parties or
other circumstances make it appropriate, the singular number includes the
plural, and the masculine gender includes the feminine and/or neuter.


10.11 Exhibits, Schedules and Riders. All exhibits, schedules, riders and other
items attached hereto, if any, are incorporated into this Agreement by such
attachment for all purposes.


10.12 Inconsistencies. In the event of any inconsistencies between the terms of
this Agreement and the terms of any of the other Loan Documents, the terms of
this Agreement shall prevail.


10.13 Integration; Interpretation. The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents includes
any amendments, renewals or extensions now or hereafter approved by
Administrative Agent in writing.




[Signature Appears on Following Page]


6




--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Administrate Agent, Borrower and Lenders have caused
this Agreement to be duly executed and delivered as of the date first above
written.
‎
“ADMINISTRATIVE AGENT”‎


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:/s/ Jeffrey GoodmanName:Jeffrey GoodmanTitle:Vice President



[Signatures Continue on Following Page]




Signature Page to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents



--------------------------------------------------------------------------------

Loan No. 1013159‎


“LENDERS”‎


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By:/s/ Jeffrey GoodmanName:Jeffrey GoodmanTitle:Vice President



[Signatures Continue on Following Page]


Signature Page to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. 1013159‎


“BORROWERS”

RPT TERRA NOVA PLAZA, LLC,
a Delaware limited liability companyBy:/s/ Anne-Marie VandenbergName:Anne-Marie
VandenbergTitle:Authorized SignatoryBy:/s/ Kristin StrangeName:Kristin
StrangeTitle:Authorized Signatory



RPT HERITAGE PARKWAY, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory



RPT ANAHEIM HILLS OFFICE PLAZA, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory





[Signatures Continue on Following Page]




Signature Page to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. 1013159‎


RPT LOUDOUN GATEWAY I, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory



RPT ALLIED DRIVE, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory



RPT PALMETTO LAKES, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory





[Signatures Continue on Following Page]








Signature Page to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. 1013159‎


RPT HIALEAH I, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory



RPT HIALEAH II, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory





















































Signature Page to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents


--------------------------------------------------------------------------------

Loan No. 1013159‎




GUARANTOR CONSENT


As of June 30, 2020, the undersigned (“Guarantor”) consents to the foregoing
Second Amendment to Amended and Restated Revolving Loan Agreement and Omnibus
Amendment to Loan Documents (the “Modification Agreement”) and the transactions
contemplated thereby, and reaffirms its obligations under that certain Guaranty
Agreement, dated as of March 6, 2015 (as the same may be amended, modified,
supplemented or replaced from time to time, the “Guaranty”). Guarantor has no
defenses, set offs, counterclaims, discounts or charges of ‎any kind against the
Indemnified Parties with respect to the Guaranty. All of the terms, ‎conditions
and covenants in the Guaranty remain unaltered and in full force and effect and
are ‎hereby ratified and confirmed and apply to the Obligations, as modified by
the Agreement, subject to the limitations on liability set forth in the
Guaranty‎.


Guarantor reaffirms that its obligations under the Guaranty are separate and
distinct from Borrower’s obligations and reaffirms its waivers, as set forth in
the Guaranty, of each and every one of the possible defenses to such
obligations.


[Signature Appears on Following Page]


Guarantor Consent to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents



--------------------------------------------------------------------------------

Loan No. 1013159‎


Agreed and Acknowledged:


“GUARANTOR”  ‎


RPT PROPERTY TRUST, INC.,
a Maryland corporation
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:President





















































































Guarantor Consent to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents


--------------------------------------------------------------------------------



HAZARDOUS INDEMNITOR CONSENT


As of June 30, 2020, the undersigned (“Indemnitor”) consents to the foregoing
Second Amendment to Amended and Restated Revolving Loan Agreement and Omnibus
Amendment to Loan Documents (the “Modification Agreement”) and the transactions
contemplated thereby, and reaffirms its obligations under that certain Hazardous
Materials Indemnity Agreement, dated as of March 6, 2015 (as the same may be
amended, modified, supplemented or replaced from time to time, the “Indemnity”).
Indemnitor has no defenses, set offs, counterclaims, discounts or charges of any
kind against the Indemnified Parties with respect to the Indemnity. All of the
terms, conditions and covenants in the Indemnity remain unaltered and in full
force and effect and are hereby ratified and confirmed.




Indemnitor reaffirms that its obligations under the Indemnity are separate and
distinct from Borrower’s obligations, and reaffirms its waivers, as set forth in
the Indemnity, of each and every one of the possible defenses to such
obligations.


[Signature Appears on Following Page]


Signature Page to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents



--------------------------------------------------------------------------------

Loan No. 1013159‎


Agreed and Acknowledged:


“INDEMNITOR”


RPT PROPERTY TRUST, INC.,
a Maryland corporation
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:President





[Signatures Continue on Following Page]




Signature Page to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. 1013159‎



RPT TERRA NOVA PLAZA, LLC,
a Delaware limited liability companyBy:/s/ Anne-Marie VandenbergName:Anne-Marie
VandenbergTitle:Authorized SignatoryBy:/s/ Kristin StrangeName:Kristin
StrangeTitle:Authorized Signatory



RPT HERITAGE PARKWAY, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory



RPT ANAHEIM HILLS OFFICE PLAZA, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory





[Signatures Continue on Following Page]




Signature Page to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. 1013159‎


RPT LOUDOUN GATEWAY I, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory



RPT ALLIED DRIVE, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory



RPT PALMETTO LAKES, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory





[Signatures Continue on Following Page]








Signature Page to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents

--------------------------------------------------------------------------------

Loan No. 1013159‎


RPT HIALEAH I, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory



RPT HIALEAH II, LLC,
a Delaware limited liability company
By:/s/ Anne-Marie VandenbergName:Anne-Marie VandenbergTitle:Authorized
SignatoryBy:/s/ Kristin StrangeName:Kristin StrangeTitle:Authorized Signatory

























Signature Page to Second Amendment to Amended and Restated Revolving Loan
Agreement
and Omnibus Amendment to Loan Documents